UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2011 NEW ENGLAND BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 0-51589 04-3693643 (State or other Jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 855 Enfield Street, Enfield, Connecticut 06082 (Address of principal executive offices) (860) 253-5200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On January 19, 2011, New England Bancshares, Inc., the holding company for New England Bank, announced its financial results for the three and nine months ended December 31, 2010. A copy of the press release announcing the results is attached as Exhibit 99.1.The information in the preceding Item, as well as Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired:Not applicable (b)Pro Forma Financial Information:Not applicable (c) Exhibits Number Description Press Release Dated January 19, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 19, 2011 By: /s/ Scott D. Nogles Scott D. Nogles Executive Vice President and Chief Financial Officer 3
